                       Case 4:17-cr-00050-LGW-GRS Document 242 Filed 11/14/18 Page 1 of 1
          AO 456 (Rev. 5/85) Notice



                                      United States District Court
                                             Southern District of Georgia
           UNITED STATES OF AMERICA


                                                                                              NOTICE

                                        v.
           JOSHUA SCOTT
                                                                         CASE NUMBER:           CR417-50



          TYPE OF CASE:                          CIVIL                     ✘ CRIMINAL

            ✘     TAKE NOTICE that a proceeding in this case has been set for the place date, and time set forth below:

          PLACE                                                            ROOM NO.
                   Federal Courthouse                                                      1st Floor Courtroom (Baker)
                   125 Bull Street
                   Savannah, GA                                            DATE AND TIME
                                                                                           01/18/2019 at 1:00 pm
          TYPE OF PROCEEDING

           Sentencing




                  TAKE NOTICE that a proceeding in this case has been continued as indicated below:

          PLACE                              DATE AND TIME PREVIOUSLY SCHEDULED               CONTINUED TO, DATE AND TIME




                                                                           Scott L. Poff
                                                                          U.S. MAGISTRATE JUDGE OR CLERK OF COURT


           11/14/2018                                                      s/ Whitney Sharp
          DATE                                                            (BY) DEPUTY CLERK

                                                                          Phone No. 912-658-6667
          To
                  Geoffrey Alls
                  Christopher Howard
                  USMS
                  USPO
                  CSO's




GAS Rev 2/5/02
